     Case 8:19-cv-01888-JVS-JDE Document 11 Filed 10/21/19 Page 1 of 4 Page ID #:38



1    Philip H. Stillman, Esq. SBN# 152861
     STILLMAN & ASSOCIATES
2    3015 North Bay Road, Suite B
     Miami Beach, Florida 33140
3    Tel. and Fax: (888) 235-4279
     pstillman@stillmanassociates.com
4
     Attorneys for defendant PRESIDENT HOTEL INVESTMENT LLC.
5
6                              UNITED STATES DISTRICT COURT FOR THE
7                                  CENTRAL DISTRICT OF CALIFORNIA
8                                                        Case No. 8:19-cv-01888-JVS-JDE
                                                    )
9    JAMES RUTHERFORD, an                           )
     individual,                                    )    NOTICE OF RELATED CASES
10                                                  )
                                    Plaintiff,      )
11   v.                                             )
                                                    )
12   PRESIDENT HOTEL INVESTMENT LLC, a )
     California limited liability company; and DOES )
13   1-10, inclusive,                               )    Complaint filed: October 1, 2019
                                                    )
14                                  Defendant.      )
     ____________________________________ )
15
16           PLEASE TAKE NOTICE that the above-captioned case is related to the following cases
17   filed and currently pending in this District pursuant to Local Rule 83-1.3:
18
      CASE NUMBER                       NAME                                                FILING DATE
19
      5:19-cv-01857-PA                  Rutherford v. Carl C. Lehmann et al                 09/28/19
20    8:19-cv-01891-JLS-ADS             Rutherford v. Coastland Chapman Plaza,              10/01/19
                                        L.P.
21
22
             In each of the foregoing cases, Rutherford has made identical or virtually identical
23
     allegations and claims. The complaints in each of these cases (including this one) contain
24
     two causes of action: (1) under the Americans with Disabilities Act and (2) the ubiquitous
25
     Unruh Act claim that inevitably accompanies these cases. All three complaints are based on
26
     allegedly deficient parking, and even the alleged deficiencies pled in each of the three
27
     complaints at ¶ 12 are either identical or virtually so.
28

     Notice of Related Cases
     Case 8:19-cv-01888-JVS-JDE Document 11 Filed 10/21/19 Page 2 of 4 Page ID #:39



1            Pursuant to Local Rule 83-1.3, cases are related if they (1) arise from the same or a
2    closely related transaction, happening, or event, or (2) call for determination of the same or
3    substantially related or similar questions of law and fact, or (3) for other reasons would
4    entail substantial duplication of labor if heard by different judges. All of the foregoing
5    cases meet these criteria and the cases should be transferred to Judge Anderson, as the
6    judge handling the earliest-filed of the three cases.
7            First, each of the foregoing pending cases involve the same plaintiff, James
8    Rutherford, the same attorney, Joseph Manning, Jr., each claim is based on allegedly
9    deficient parking spaces and slopes and each of the cases alleges a violation of the ADA
10   and the Unruh Act. Thus, although the alleged violations occur at three different business,
11   they are “closely related transactions.”
12           Pursuant to Local Rule 83-1.3, cases are also related if they “involve substantially the
13   same facts and the same questions of law.” All of the pending cases raise substantially the
14   same facts, i.e., whether each business’ parking spaces violated the ADA by having
15   improper slopes and access. In addition, these cases all raise identical questions of law.
16   Some of those identical issues of law include (1) whether Rutherford has Article III
17   standing to bring his claims; (2) whether Rutherford can satisfy the stricter Unruh Act
18   standing requirements, (3) whether Rutherford can relate any alleged disability to any of the
19   alleged ADA violations, see Rutherford v. Cesar's Mexican Rest., LLC, 2019 U.S. Dist.
20   LEXIS 150782, at *3-4 (S.D. Cal. Sep. 3, 2019); Rutherford v. Evans Hotels, LLC, 2019
21   U.S. Dist. LEXIS 72066, at *16-17 (S.D. Cal. Apr. 29, 2019); (4) whether the court should
22   decline to exercise supplemental jurisdiction over Rutherford’s state law claim, and (5)
23   whether Rutherford had a bona fide intent to patronize or return to the specific business,
24   considering that Rutherford has filed over 180 cases alleging an intent to return to each and
25   every one of those businesses, an inquiry which directly affects Rutherford’s standing
26   pursuant to the ADA.
27           Plaintiff has not seen fit to provide any notice that any of the cases filed by this
28   prolific ADA plaintiff. Since all three of the pending cases raise the same issues have the

     Notice of Related Cases                         -1-
     Case 8:19-cv-01888-JVS-JDE Document 11 Filed 10/21/19 Page 3 of 4 Page ID #:40



1    same plaintiff and counsel for Plaintiff, for judicial efficiency and to prevent “judge-
2    shopping,” all of the cases should be transferred to one judge.
3                                           CONCLUSION
4            For the foregoing reasons, defendant PRESIDENT HOTEL INVESTMENT, LLC
5    requests that this Court transfer this case as a related case to Judge Anderson.
6                                           Respectfully Submitted,
7                                           STILLMAN & ASSOCIATES
8
9    Dated: October 21, 2019                By:_____________________
                                                  Philip H. Stillman, Esq.
10                                          Attorneys for defendant PRESIDENT HOTEL
                                            INVESTMENT LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Related Cases                       -2-
     Case 8:19-cv-01888-JVS-JDE Document 11 Filed 10/21/19 Page 4 of 4 Page ID #:41



1                                        PROOF OF SERVICE
2            I, the undersigned, certify under penalty of perjury that on October 21, 2019 or as
3    soon as possible thereafter, copies of the foregoing Notice of Related Cases was served
4    electronically by the Court’s ECF notice to all persons/entities requesting special notice or
5    otherwise entitled to the same in each of the currently pending related cases, pursuant to
6    Local Rule ___.
7
8                                            By: /s/ Philip H. Stillman
                                             Attorneys for PRESIDENT HOTEL INVESTMENT LLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Related Cases                        -3-
